                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

SHEILA DOUGLAS, SUSIE HALL,                 :
MORRIS T. HALL, JR.,
                                            :
                    Plaintiffs                   CIVIL ACTION NO. 3:17-1830
                                            :
        v.                                           (JUDGE MANNION)
                                            :
SOUTHWESTERN ENERGY
PRODUCTION COMPANY, a/k/a,                  :
SWN PRODUCTION COMPANY,
LLC, and SUSQUEHANNA                        :
GATHERING COMPANY, LLC,
a/k/a SUSQUEHANNA GATHERING                 :
COMPANY I, LLC, and DTE
ENERGY a/k/a DTE MIDSTREAM,                 :

                   Defendant                :


                                      ORDER

       In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

       (1) The court has determined that it possesses subject matter

             jurisdiction pursuant to 28 U.S.C. §1332(a).

                                           s/   Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge

DATE: November 20, 2019
17-1830-02-ORDER
